Exhibit 10.2

EXCUTION VERSION

GUARANTY AND COLLATERAL AGREEMENT

GUARANTY AND COLLATERAL AGREEMENT, dated as of March 5, 2012, made by each of
the signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Grantors”), in favor of JPMorgan Chase Bank,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) for
the banks and other financial institutions or entities (together, for purposes
of this Agreement, with the Affiliates of such financial institutions or
entities that may be owed Swap Obligations or Banking Services Obligations that
comprise Secured Obligations under and as defined in the Credit Agreement, the
“Secured Parties”) from time to time parties to the Credit Agreement, dated as
of March 5, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among FURMANITE WORLDWIDE, INC. (the “Company”),
certain Subsidiaries of the Company (each a “Designated Borrower” and, together
with the Company, the “Borrowers”), the Lenders and the Administrative Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;

WHEREAS, each Borrower is a member of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the other Grantors in connection with the operation of their
respective businesses;

WHEREAS, the Borrowers and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrowers under the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Administrative Agent for the ratable benefit of the Lenders;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Secured Parties to make their respective extensions of credit to the
Borrowers thereunder and to allow the Grantors to incur Swap Obligations and
Banking Services Obligations, each Grantor hereby agrees with the Administrative
Agent, for itself and for the ratable benefit of the Secured Parties, as
follows:

 

1



--------------------------------------------------------------------------------

1. DEFINED TERMS

1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement, and
the following terms are used herein as defined in the New York UCC: Accounts,
Certificated Security, Chattel Paper, Commercial Tort Claims, Deposit Accounts,
Documents, Equipment, General Intangibles, Goods, Instruments, Inventory,
Letter-of-Credit Rights and Supporting Obligations.

(b) The following terms shall have the following meanings:

“Agreement”: this Guaranty and Collateral Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

“Assigned Contracts” means, collectively, all of the Grantors’ rights and
remedies under, and all moneys and claims for money due or to become due to the
Grantor under those contracts set forth on Exhibit J hereto, and any other
material contracts, and any and all amendments, supplements, extensions, and
renewals thereof including all rights and claims of the Grantors now or
hereafter existing: (a) under any insurance, indemnities, warranties, and
guarantees provided for or arising out of or in connection with any of the
foregoing agreements; (b) for any damages arising out of or for breach or
default under or in connection with any of the foregoing contracts; (c) to all
other amounts from time to time paid or payable under or in connection with any
of the foregoing agreements; or (d) to exercise or enforce any and all
covenants, remedies, powers and privileges thereunder.

“Borrower Obligations”: the collective reference to the unpaid principal of and
interest on the Loans and LC Exposure and all other Secured Obligations
(including, without limitation, interest accruing at the then applicable rate
provided in the Credit Agreement after the maturity of the Loans and LC Exposure
and interest accruing at the then applicable rate provided in the Credit
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) to the
Administrative Agent or any Lender (or, in the case of any Swap Obligations or
Banking Services Obligations, any Affiliate of any Lender), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Credit Agreement, this Agreement, the other Loan Documents, any Letter of
Credit, any agreement providing for Swap Obligations which comprise Secured
Obligations, any agreement provided for Banking Services Obligations which
comprise Secured Obligations or any other document made, delivered or given in
connection with any of the foregoing, in each case whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by any Loan Party pursuant to the terms of any of the foregoing
agreements); provided, however, that with respect to any Guarantor that is a
Foreign Obligor, Borrower Obligations shall not include any of the foregoing
owing by any Borrower that is not a Foreign Obligor.

 

2



--------------------------------------------------------------------------------

“Collateral”: as defined in Section 3.1.

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance satisfactory to the Administrative Agent, between the
Administrative Agent and any third party (including any bailee, consignee,
customs broker, or other similar Person) in possession of any Collateral or any
landlord of any real property where any Collateral is located, as such landlord
waiver or other agreement may be amended, restated, or otherwise modified from
time to time.

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

“Collateral Report” means any certificate, report or other document delivered by
any Grantor to the Administrative Agent or any Lender with respect to the
Collateral pursuant to any Loan Document.

“Copyrights”: means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to the Administrative Agent, among any Loan Party, a banking
institution holding such Loan Party’s funds, and the Administrative Agent with
respect to collection and control of all deposits and balances held in a Deposit
Account maintained by any Loan Party with such banking institution.

“Dutch Deeds of Pledge” means the Deed of Pledge of Shares and the Deed of
Pledge of Movables and Receivables, jointly.

“Dutch Deed of Pledge of Movables and Receivables” means the deed of
non-possessory pledge over movables, undisclosed pledge over receivables and
disclosed pledge over bank receivables and intercompany receivables, to be
signed on or about the date hereof, between Furmanite Holding B.V. as Pledgor
and JPMorgan Chase Bank, N.A. as Pledgee (each as defined therein).

“Dutch Deed of Pledge of Shares”: means the notarial deed of disclosed pledge
over registered shares Furmanite Holding B.V., to be executed on or about the
date hereof, among Furmanite Offshore Services Inc. as Pledgor, JPMorgan Chase
Bank, N.A. as Pledgee and Furmanite Holding B.V. as the Company which shares
will be pledged (each as defined therein).

“FH Shares”: the shares in the capital of Furmanite Holding B.V. described on
Schedule 2.

 

3



--------------------------------------------------------------------------------

“Foreign Subsidiary Voting Stock”: the voting Equity Interests of any Foreign
Subsidiary.

“Furmanite Offshore”: Furmanite Offshore Services, Inc.

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2, but excluding the Parallel
Debts) or any other Loan Document to which such Guarantor is a party and the
Secured Obligations guaranteed by such Guarantor pursuant to Section 2.1 of this
Agreement, in each case whether on account of guarantee obligations,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent or to any Lender (or, in the case of any agreement
providing for Swap Obligations or Banking Services Obligations, any Affiliate of
any Lender) that are required to be paid by such Guarantor pursuant to the terms
of this Agreement, any other Loan Document, or any agreement providing for Swap
Obligations or Banking Services Obligations which comprise Secured Obligations).

“Guarantors”: the collective reference to each Grantor other than in its
capacity as a Borrower.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Patents, the Patent Licenses, the Trademarks and the Trademark
Licenses, and all rights to sue at law or in equity for any infringement or
other impairment thereof, including the right to receive all proceeds and
damages therefrom.

“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
any Borrower or any Subsidiary.

“Investment Property”: the collective reference to all “investment property” as
such term is defined in Section 9-102(a)(49) of the New York UCC (other than any
Foreign Subsidiary Voting Stock excluded from the definition of “Pledged
Stock”).

“Issuers”: the collective reference to each issuer of any Investment Property,
Pledged Notes, or Pledged Stock.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Non-Material Foreign Subsidiaries”: any Subsidiary other than a Material
Subsidiary.

“Obligations”: (i) in the case of each Borrower, its Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

“Parallel Debt” has the meaning assigned thereto in Article IX of the Credit
Agreement.

“Parallel Debt Foreign Obligations” has the meaning assigned thereto in Article
IX of the Credit Agreement.

 

4



--------------------------------------------------------------------------------

“Parallel Debts” with respect to Furmanite Offshore, means (i) the Parallel
Debt, and (ii) the Parallel Debt Foreign Obligations. With respect to Furmanite
Holding B.V., means the Parallel Debt Foreign Obligations.

“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 6, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 6, and (iii) all rights to obtain any reissues
or extensions of the foregoing.

“Patent License”: all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent.

“Pledged Notes”: all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business).

“Pledged Stock”: the Equity Interests listed on Schedule 2, together with any
other shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of the Equity Interests of any wholly-owned Subsidiary
that may be issued or granted to, or held by, any Grantor while this Agreement
is in effect; provided that in no event shall more than 66% of the total
outstanding Foreign Subsidiary Voting Stock of any Foreign Subsidiary be pledged
hereunder to secure any Obligations owing by any Person that is not a Foreign
Obligor; and provided, further, that in no event shall the Foreign Subsidiary
Voting Stock of any Foreign Subsidiary that is directly or indirectly a
Subsidiary of Furmanite Holding B.V. be pledged hereunder to secure any
Obligations owing by any Person that is not a Foreign Obligor.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, Pledged Notes, or
Pledged Stock, collections thereon or distributions or payments with respect
thereto.

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument and whether or
not it has been earned by performance (including, without limitation, any
Account).

“Reimbursement Obligation”: the obligation of any Borrower to reimburse the L/C
Issuer for amounts drawn under any Letter of Credit.

“Required Secured Parties” means (i) prior to an acceleration of the Obligations
under the Credit Agreement, the Required Lenders, (ii) after an acceleration of
the Obligations under the Credit Agreement but prior to the date upon which the
Credit Agreement has terminated by its terms and all of the obligations
thereunder have been paid in full, Lenders holding in the aggregate at least a
majority of the total of the Aggregate Revolving Exposure, and (iii) after the
Credit Agreement has terminated by its terms and all of the Obligations
thereunder have been

 

5



--------------------------------------------------------------------------------

paid in full (whether or not the Obligations under the Credit Agreement were
ever accelerated), Lenders holding in the aggregate at least a majority of the
aggregate net early termination payments and all other amounts then due and
unpaid from any Grantor to the Lenders under swap agreements providing for Swap
Obligations, as determined by the Administrative Agent in its reasonable
discretion.

“Securities Act”: the Securities Act of 1933, as amended.

“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to in Schedule 6,
and (ii) the right to obtain all renewals thereof.

“Trademark License”: any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark.

1.2 Other Definitional Provisions.

(a) The words “hereof,” “herein”, “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section and Schedule
references are to this Agreement unless otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

2. GUARANTEE

2.1 Guarantee.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for itself and for the
ratable benefit of the Lenders and their respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by the
Borrowers when due (whether at the stated maturity, by acceleration or
otherwise) of the Borrower Obligations (other than its own Borrower Obligations
for which it is liable as a Borrower).

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal, foreign, state or other laws
relating to the insolvency of debtors (after giving effect to the right of
contribution established in Section 2.2).

 

6



--------------------------------------------------------------------------------

(c) Each Guarantor agrees that the Borrower Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Borrower Obligations and the obligations of each Guarantor
under the guarantee contained in this Section 2 shall have been satisfied by
payment in full, no Letter of Credit shall be outstanding and the Commitments
shall be terminated, notwithstanding that from time to time during the term of
the Credit Agreement the Borrowers may be free from any Borrower Obligations.

(e) No payment made by any of the Borrowers, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Lender from any of the Borrowers, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Obligations or any payment
received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until the Borrower Obligations are paid in
full, no Letter of Credit shall be outstanding and the Commitments are
terminated.

2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor hereunder to the Administrative Agent, for itself and for the
ratable benefit of the Lenders, and each Guarantor shall remain liable to the
Administrative Agent, for itself and for the ratable benefit of the Lenders, for
the full amount guaranteed by such Guarantor hereunder.

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent or any Lender, no Guarantor shall be entitled to be subrogated to any of
the rights of the Administrative Agent or any Lender against any Borrower or any
other Guarantor or any collateral security or guarantee or right of offset held
by the Administrative Agent or any Lender for the payment of the Borrower
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from any Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Administrative Agent, for itself and for the ratable benefit of the Lenders,
by any Borrower on account of the

 

7



--------------------------------------------------------------------------------

Borrower Obligations are paid in full, no Letter of Credit shall be outstanding
and the Commitments are terminated. If any amount shall be paid to any Guarantor
on account of such subrogation rights at any time when all of the Borrower
Obligations shall not have been paid in full, such amount shall be held by such
Guarantor in trust for the Administrative Agent, for itself and for the ratable
benefit of the Lenders, segregated from other funds of such Guarantor, and
shall, forthwith upon receipt by such Guarantor, be turned over to the
Administrative Agent in the exact form received by such Guarantor (duly indorsed
by such Guarantor to the Administrative Agent, if required), to be applied
against the Borrower Obligations, whether matured or unmatured, in such order as
the Administrative Agent may determine.

2.4 Amendments, etc. with respect to the Borrower Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Borrower Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and the Credit Agreement and the other
Loan Documents and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders or all Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any Lender for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Administrative Agent nor
any Lender shall have any obligation to protect, secure, perfect or insure any
Lien at any time held by it as security for the Borrower Obligations or for the
guarantee contained in this Section 2 or any property subject thereto.

2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon the guarantee contained in this Section 2 or acceptance of the
guarantee contained in this Section 2; the Borrower Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this Section 2; and all dealings between any of the Borrowers and
any of the Guarantors, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Section 2.
Each Guarantor waives diligence, presentment, protest, demand for payment and
notice of default or nonpayment to or upon any of the Borrowers or any of the
Guarantors with respect to the Borrower Obligations. Each Guarantor understands
and agrees that the guarantee contained in this Section 2 shall be construed as
a continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of the Credit Agreement or any other Loan
Document, any of the Borrower Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any Lender, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be

 

8



--------------------------------------------------------------------------------

available to or be asserted by any of the Borrowers or any other Person against
the Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of any of the Borrowers or such
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of any Borrower for the Borrower Obligations, or of such
Guarantor under the guarantee contained in this Section 2, in bankruptcy or in
any other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, the Administrative Agent or
any Lender may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against any Borrower,
any other Guarantor or any other Person or against any collateral security or
guarantee for the Borrower Obligations or any right of offset with respect
thereto, and any failure by the Administrative Agent or any Lender to make any
such demand, to pursue such other rights or remedies or to collect any payments
from any of the Borrowers, any other Guarantor or any other Person or to realize
upon any such collateral security or guarantee or to exercise any such right of
offset, or any release of any Borrower, any other Guarantor or any other Person
or any such collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender against any Guarantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

2.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in the currency
in which such payments are due by the applicable Borrower at the Administrative
Agent’s Office.

3. GRANT OF SECURITY INTEREST.

3.1 Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for itself and for the ratable
benefit of the Lenders, a security interest in, all of the following property
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, together with the FH Shares, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations of such Grantor whether as a Borrower or a Guarantor, and in the
case of Furmanite Offshore and Furmanite Holding B.V., for the respective
Parallel Debts (provided that with respect to any Grantor that is a Foreign
Obligor, the Obligations of such Grantor shall not include any obligations or
liabilities owing by any Person that is not a Foreign Obligor):

 

9



--------------------------------------------------------------------------------

(a) all Accounts;

(b) all Chattel Paper;

(c) all Copyrights and Intellectual Property;

(d) all Documents;

(e) all Equipment;

(f) all Fixtures;

(g) all General Intangibles, including all Pledged Stock that is a General
Intangible;

(h) all Instruments, including all Intercompany Notes;

(i) all Inventory;

(j) all Investment Property, including all Pledged Stock that is Investment
Property, but excluding the FH Shares (which shall be subject to the Dutch Deed
of Pledge of Shares);

(k) all cash or cash equivalents;

(l) all letters of credit, Letter of Credit Rights and Supporting Obligations;

(m) all Deposit Accounts with any bank or other financial institution;

(n) all Commercial Tort Claims;

(o) all Assigned Contracts;

(p) all accessions to, substitutions for and replacements, proceeds insurance
proceeds and products of the foregoing, together with all books and records,
customer lists, credit files, computer files, programs, printouts and other
computer materials and records related thereto and any General Intangibles at
any time evidencing or relating to any of the foregoing;

(q) all books and records pertaining to the Collateral; and

(r) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing;

provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, this Agreement shall not constitute a grant of a security
interest in any property to the extent that such grant of a security interest
(i) is prohibited by any Law of a Governmental Authority or requires a consent
not obtained of any Governmental Authority pursuant to such requirement of Law,
(ii) with respect to any General Intangible, constitutes a breach or default
under or results

 

10



--------------------------------------------------------------------------------

in the termination of or requires any consent not obtained under, any contract,
license, agreement, instrument or other document evidencing or giving rise to
such General Intangible, except to the extent that such requirement of Law or
the term in such contract, license, agreement, instrument or other document or
shareholder or similar agreement providing for such prohibition, breach, default
or termination or requiring such consent is ineffective under applicable law,
(iii) covers property of any Grantor that is not organized under the laws of the
United States or any state thereof, the United Kingdom, Australia or the
Netherlands on the date hereof (provided that this subsection (iii) shall not
restrict grants of liens on such property after the date hereof), or (iv) covers
property of any Grantor that is located or taken to be located in the State of
New South Wales, Australia for the purposes of the Duties Act 1947 (NSW) on the
date hereof (provided that this subsection (iv) shall not restrict grants of
liens on such property after the date hereof).

Without limiting the Liens created by this Agreement to the extent that this
Agreement is effective to create such Liens under applicable law, it is
acknowledged and agreed that additional agreements, instruments, or documents
governed by the laws of the United Kingdom, Australia, or the Netherlands are
being executed concurrently herewith, and of such jurisdictions and other
jurisdictions may be executed after the date hereof, and will be executed to
create Liens in the Collateral and other assets in favor of the Administrative
Agent for itself and for the benefit of the Lenders.

4. REPRESENTATIONS AND WARRANTIES. To induce the Administrative Agent and the
Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrowers thereunder, each Grantor
hereby represents and warrants to the Administrative Agent, for itself and for
the ratable benefit of the Lenders, that:

4.1 Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for itself and for the ratable benefit of the Lenders
pursuant to this Agreement and the other Liens permitted to exist on the
Collateral by the Credit Agreement, such Grantor owns each item of the
Collateral free and clear of any and all Liens or claims of others. No financing
statement or other public notice with respect to all or any part of the
Collateral is on file or of record in any public office, except such as have
been filed in favor of the Administrative Agent, for itself and for the ratable
benefit of the Lenders, pursuant to this Agreement or as are permitted by the
Credit Agreement. For the avoidance of doubt, it is understood and agreed that
any Grantor may, as part of its business, grant licenses to third parties to use
Intellectual Property owned or developed by a Grantor. For purposes of this
Agreement and the other Loan Documents, such licensing activity shall not
constitute a “Lien” on such Intellectual Property. The Administrative Agent
understands that any such licenses may be exclusive to the applicable licensees,
and such exclusivity provisions may limit the ability of the Administrative
Agent to utilize, sell, lease or transfer the related Intellectual Property or
otherwise realize value from such Intellectual Property pursuant hereto.

4.2 Perfected First Priority Liens. The security interests granted pursuant to
this Agreement (a) upon completion of the filings and other actions specified on
Schedule 3 (which, in the case of all filings and other documents referred to on
said Schedule, have been delivered to the Administrative Agent in completed and
duly executed form) and other filings and other actions required by the laws of
the United Kingdom, Australia, the Netherlands, or the

 

11



--------------------------------------------------------------------------------

jurisdictions in which the Non-Material Foreign Subsidiaries are organized, will
constitute valid perfected security interests in all of the Collateral in favor
of the Administrative Agent, for the ratable benefit of the Lenders, as
collateral security for such Grantor’s Obligations and, further, in the case of
Furmanite Offshore and Furmanite Holding B.V., for the respective Parallel
Debts, enforceable in accordance with the terms hereof against all creditors of
such Grantor and any Persons purporting to purchase any Collateral from such
Grantor and (b) are prior to all other Liens on the Collateral in existence on
the date hereof except for Liens permitted by the Credit Agreement which have
priority over the Liens on the Collateral by operation of law, provided that
this representation does not include a representation on Liens on Dutch
collateral (including but not limited to real estate located in the Netherlands,
Equity Interests of Subsidiaries incorporated in the Netherlands, and Dutch
Intellectual Property). The provisions of this Section 4.2 shall not apply to
Equity Interests of Non-Material Foreign Subsidiaries.

4.3 Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Grantor’s jurisdiction of organization, identification number from the
jurisdiction of organization (if any), and the location of such Grantor’s chief
executive office or sole place of business or principal residence, as the case
may be, are specified on Schedule 4.

4.4 Inventory and Equipment. On the date hereof, (a) the Inventory and the
Equipment are kept at the locations listed on Schedule 5 and (b) no Collateral
is located outside the United States, the United Kingdom, Australia, or the
Netherlands, or is in the possession of any lessor, bailee, warehouseman or
consignee, except as listed on Schedule 5.

4.5 Investment Property.

(a) The shares of Pledged Stock pledged by such Grantor hereunder constitute all
the issued and outstanding shares of all classes of the Equity Interests of each
Issuer owned by such Grantor or, in the case of Foreign Subsidiary Voting Stock
that secures any Obligations owing by any Person that is not a Foreign Obligor,
66% of the outstanding Foreign Subsidiary Voting Stock of each relevant Issuer.

(b) All the shares of the Pledged Stock have been duly and validly issued and
are fully paid and nonassessable.

(c) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing. Each of the Intercompany Notes is unsecured.

(d) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property, Pledged Notes, and Pledged Stock
pledged by it hereunder, free of any and all Liens or options in favor of, or
claims of, any other Person, except the security interest created by this
Agreement and the Dutch Deed of Pledge, and the other Liens permitted to exist
on the Collateral by the Credit Agreement and/or any other Loan Document.

 

12



--------------------------------------------------------------------------------

4.6 Receivables.

(a) No amount payable to such Grantor under or in connection with any Receivable
is evidenced by any Instrument which has not been delivered to the
Administrative Agent in an amount in excess of $100,000.

(b) None of the obligors on any Receivables is a Governmental Authority.

(c) The amounts represented by such Grantor to the Lenders from time to time as
owing to such Grantor in respect of the Receivables will, to the best of such
Grantor’s knowledge at such times, be accurate.

4.7 Intellectual Property.

(a) Schedule 6 lists all material registered Intellectual Property owned by such
Grantor in its own name on the date hereof.

(b) On the date hereof, all material Intellectual Property owned by such
Grantor, or, to the knowledge of such Grantor with respect to Intellectual
Property licensed by such Grantor, is valid, subsisting, unexpired and
enforceable, has not been abandoned and does not infringe the intellectual
property rights of any other Person.

(c) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of, or such
Grantor’s rights in, any Intellectual Property in any respect that could
reasonably be expected to have a Material Adverse Effect.

(d) No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened, on the date hereof (i) seeking to limit, cancel or question the
validity of any (A) Intellectual Property owned by such Grantor, (B) such
Grantor’s ownership interest therein, or (C) to the knowledge of such Grantor,
Intellectual Property licensed by such Grantor, or (ii) which would affect the
value of any Intellectual Property, in each case that could reasonably be
expected to have a Material Adverse Effect.

4.8 Deposit Accounts.

(a) All of such Grantor’s Deposit Accounts located in the U.S. which may at any
time hold balances for a period of three (3) consecutive Business Days in excess
of $1,000,000 are listed on Schedule 4.8.

5. COVENANTS. Each Grantor covenants and agrees with the Administrative Agent,
for itself and for the ratable benefit of the Lenders, that, from and after the
date of this Agreement until the Obligations shall have been paid in full, no
Letter of Credit shall be outstanding and the Commitments shall have terminated:

5.1 Delivery of Instruments and Certificated Securities. If any amount in excess
of $100,000 payable under or in connection with any of the Collateral shall be
or become evidenced by any Instrument or Certificated Security, such Instrument
or Certificated Security shall, to the

 

13



--------------------------------------------------------------------------------

extent permitted under applicable Law, be promptly delivered to the
Administrative Agent, duly indorsed in a manner satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement.

5.2 Maintenance of Insurance.

(a) Such Grantor will maintain, with financially sound and reputable companies,
insurance policies (i) insuring the Inventory and Equipment subject hereto
against loss by fire, explosion, theft and such other casualties as is required
by the Credit Agreement and (ii) insuring such Grantor and the Administrative
Agent, for itself and for the ratable benefit of the Lenders, against liability
for personal injury and property damage relating to such Inventory and
Equipment, such policies to be in such form and amounts and having such coverage
as is customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the respective Grantors operate.

(b) All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days after receipt by the Administrative Agent of written
notice thereof, and (ii) name the Administrative Agent as insured party or loss
payee.

5.3 Payment of Obligations. Such Grantor will pay and discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all taxes, assessments and governmental charges or levies imposed upon the
Collateral or in respect of income or profits therefrom, as well as all claims
of any kind (including, without limitation, claims for labor, materials and
supplies) against or with respect to the Collateral, except that no such charge
need be paid if the amount or validity thereof is currently being contested in
good faith by appropriate proceedings, reserves in conformity with GAAP with
respect thereto have been provided on the books of such Grantor and such
proceedings could not reasonably be expected to result in the sale, forfeiture
or loss of any material portion of the Collateral.

5.4 Maintenance of Perfected Security Interest; Further Documentation.

(a) Such Grantor shall maintain the security interest created by this Agreement
as, except as otherwise provided herein, a perfected security interest having at
least the priority described in Section 4.2 and shall defend such security
interest against the claims and demands of all Persons whomsoever, subject to
the rights of such Grantor under the Loan Documents to dispose of the
Collateral.

(b) Such Grantor will furnish to the Administrative Agent and the Lenders from
time to time statements and schedules further identifying and describing the
assets and property of such Grantor and such other reports in connection
therewith as the Administrative Agent may reasonably request, all in reasonable
detail.

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor
will, to the extent permitted under applicable Law, promptly and duly execute
and deliver, and have recorded, such further instruments and documents and take
such further actions as the Administrative Agent may reasonably request for the
purpose of obtaining or preserving the full benefits of this

 

14



--------------------------------------------------------------------------------

Agreement and of the rights and powers herein granted, including, without
limitation, (i) filing any financing or continuation statements under the
Uniform Commercial Code (or other similar laws) in effect in any jurisdiction
with respect to the security interests created hereby and (ii) in the case of
Investment Property and any other relevant Collateral, taking any actions
necessary to enable the Administrative Agent to obtain “control” (within the
meaning of the applicable Uniform Commercial Code or other similar laws) with
respect thereto; provided that Furmanite Holding B.V. shall not be required to
take further action with respect to the Equity Interests of the Non-Material
Foreign Subsidiaries.

5.5 Changes in Name, etc. Such Grantor will not, except upon 15 days’ prior
written notice to the Administrative Agent and delivery to the Administrative
Agent of all additional executed financing statements and other documents
reasonably requested by the Administrative Agent to maintain the validity,
perfection and priority of the security interests provided for herein,
(a) change its jurisdiction of organization or the location of its chief
executive office or sole place of business or principal residence from that
referred to in Section 4.3 or (b) change its name.

5.6 Notices. Such Grantor will advise the Administrative Agent and the Lenders
promptly, in reasonable detail, of:

(a) any Lien (other than security interests created hereby or Liens permitted
under the Credit Agreement) on any of the Collateral which would adversely
affect the ability of the Administrative Agent to exercise any of its remedies
hereunder; and

(b) of the occurrence of any other event which could reasonably be expected to
have a Material Adverse Effect on the aggregate value of the Collateral or on
the security interests created hereby.

5.7 Investment Property.

(a) If such Grantor shall become entitled to receive or shall receive any
certificate (including, without limitation, any certificate representing a
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in connection with any
reorganization), option or rights in respect of the Equity Interests of any
Issuer, whether in addition to, in substitution of, as a conversion of, or in
exchange for, any shares of the Pledged Stock, or otherwise in respect thereof,
such Grantor shall, to the extent permitted under applicable Law, accept the
same as the agent of the Administrative Agent and the Lenders, hold the same in
trust for the Administrative Agent and the Lenders and deliver the same
forthwith to the Administrative Agent in the exact form received, duly indorsed
by such Grantor to the Administrative Agent, if required, together with an
undated stock power covering such certificate duly executed in blank by such
Grantor and with, if the Administrative Agent so requests, signature guaranteed,
to be held by the Administrative Agent, subject to the terms hereof, as
additional collateral security for the Obligations. Any sums paid upon or in
respect of the Investment Property, Pledged Notes, or Pledged Stock upon the
liquidation or dissolution of any Issuer shall, to the extent permitted under
applicable Law, be paid over to the Administrative Agent to be held by it
hereunder as additional collateral security for the Obligations and, in the case
of Furmanite Offshore and Furmanite Holding B.V., for the respective Parallel
Debts, and in

 

15



--------------------------------------------------------------------------------

case any distribution of capital shall be made on or in respect of the
Investment Property, Pledged Notes, or Pledged Stock, or any property shall be
distributed upon or with respect to the Investment Property, Pledged Notes, or
Pledged Stock pursuant to the recapitalization or reclassification of the
capital of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a perfected security interest in
favor of the Administrative Agent, to the extent permitted under applicable Law,
be delivered to the Administrative Agent to be held by it hereunder as
additional collateral security for the Obligations and, in the case of Furmanite
Offshore and Furmanite Holding B.V., for the respective Parallel Debts. If any
sums of money or property so paid or distributed in respect of the Investment
Property, Pledged Notes, or Pledged Stock shall be received by such Grantor,
such Grantor shall, until such money or property is paid or delivered to the
Administrative Agent, hold such money or property in trust for the
Administrative Agent and the Lenders, segregated from other funds of such
Grantor, as additional collateral security for the Obligations and, in the case
of Furmanite Offshore and Furmanite Holding B.V., for the respective Parallel
Debts.

(b) Without the prior written consent of the Administrative Agent, such Grantor
will not (i) vote to enable, or take any other action to permit, any Issuer to
issue any Equity Interests of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any Equity
Interests of any nature of any Issuer, (ii) sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, the Investment
Property, Pledged Notes, Pledged Stock, or Proceeds thereof (except pursuant to
a transaction permitted by the Credit Agreement), (iii) create, incur or permit
to exist any Lien or option in favor of, or any claim of any Person with respect
to, any of the Investment Property, Pledged Notes, Pledged Stock, or Proceeds
thereof, or any interest therein, except for the security interests created by
this Agreement and the other Liens permitted to exist on the Collateral by the
Credit Agreement or any other Loan Document and (iv) enter into any agreement or
undertaking (other than this Agreement, the Credit Agreement or any other Loan
Document) restricting the right or ability of such Grantor or the Administrative
Agent to sell, assign or transfer any of the Investment Property Pledged Notes,
Pledged Stock, or Proceeds thereof.

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it has consented to and will be bound by the terms of this Agreement
relating to the Investment Property, Pledged Notes, and Pledged Stock issued by
it and will comply with such terms insofar as such terms are applicable to it,
(ii) it will notify the Administrative Agent promptly in writing of the
occurrence of any of the events described in Section 5.7(a) with respect to the
Investment Property, Pledged Notes, and Pledged Stock issued by it, (iii) the
terms of Sections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with
respect to all actions that may be required of it pursuant to Section 6.3(c) or
6.7 with respect to the Investment Property, Pledged Notes, and Pledged Stock
issued by it and (iv) it has registered or will register on its books and
records the security interest granted under this Agreement in the Investment
Property, Pledged Notes, and Pledged Stock issued by it and will comply with
instructions originated by the Administrative Agent with respect to such
Investment Property, Pledged Notes, and Pledged Stock without further consent by
the Grantor of such security interest.

 

16



--------------------------------------------------------------------------------

5.8 Receivables.

(a) Other than in the ordinary course of business consistent with its past
practice, such Grantor will not (i) grant any extension of the time of payment
of any Receivable that is part of the Collateral, (ii) compromise or settle any
such Receivable for less than the full amount thereof, (iii) release, wholly or
partially, any Person liable for the payment of any Receivable, (iv) allow any
credit or discount whatsoever on any such Receivable or (v) amend, supplement or
modify any such Receivable in any manner that could adversely affect the value
thereof.

(b) Such Grantor will deliver to the Administrative Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of more than 5% of the aggregate amount of
the then outstanding Receivables that are part of the Collateral.

5.9 Intercompany Notes. The payment obligations of each maker of each
Intercompany Note payable to such Grantor are and shall be subordinated in right
of payment to the Obligations of such maker, whether as a Borrower or as a
Guarantor. While any Event of Default exists, such Grantor shall hold in trust
and pay over any payments received by it on each Intercompany Note to the
Administrative Agent.

5.10 Intellectual Property.

(a) Such Grantor (either itself or through licensees) will (i) except as
determined in such Grantor’s reasonable business judgment, continue to use each
material Trademark on each and every trademark class of goods applicable to its
current line as reflected in its current catalogs, brochures and price lists in
order to maintain such Trademark in full force free from any claim of
abandonment for non-use, (ii) maintain as in the past the quality of products
and services offered under such Trademark, (iii) use such Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable Law, (iv) not adopt or use any mark which is confusingly similar or a
colorable imitation of such Trademark unless the Administrative Agent, for
itself and for the ratable benefit of the Lenders, shall obtain a perfected
security interest in such mark pursuant to this Agreement, and (v) not (and not
permit any licensee or sublicensee thereof to) do any act or knowingly omit to
do any act whereby such Trademark may become invalidated or impaired in any way.

(b) Such Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any Patent may become forfeited, abandoned or
dedicated to the public unless deemed prudent in the reasonable judgment of the
Grantor.

(c) Such Grantor (either itself or through licensees) will not do any act that
knowingly uses any material Intellectual Property to infringe the intellectual
property rights of any other Person.

(d) Such Grantor will notify the Administrative Agent immediately if it knows,
or has reason to know, that any application or registration relating to any
material Intellectual Property may become forfeited, abandoned or dedicated to
the public, or of any adverse determination or development (including, without
limitation, the institution of, or any

 

17



--------------------------------------------------------------------------------

such determination or development in, any proceeding in the United States Patent
and Trademark Office or any court or tribunal in any country) regarding such
Grantor’s ownership of, or the validity of, any material Intellectual Property
or such Grantor’s right to register the same or to own and maintain the same.

(e) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office or any
similar office or agency in any other country or any political subdivision
thereof, such Grantor shall report such filing to the Administrative Agent
within five Business Days after the last day of the fiscal quarter in which such
filing occurs. Upon request of the Administrative Agent, such Grantor shall
execute and deliver, and have recorded, any and all agreements, instruments,
documents, and papers as the Administrative Agent may request to evidence the
Administrative Agent’s security interest in any Patent or Trademark and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby.

(f) Unless otherwise deemed prudent in the reasonable business judgment of such
Grantor, such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office or any similar office or agency in any other country or any
political subdivision thereof, to maintain and pursue each application (and to
obtain the relevant registration) and to maintain each registration of the
Intellectual Property, including, without limitation, filing of applications for
renewal, affidavits of use and affidavits of incontestability.

(g) In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns thereof and sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.

(h) The provisions of this Section 5.10 shall only apply to Intellectual
Property that is part of the Collateral.

5.11 Commercial Tort Claims.

(a) Such Grantor shall promptly, and in any event within two Business Days after
the same is acquired by it, notify the Administrative Agent of any commercial
tort claim (as defined in the UCC) acquired by it in an amount in excess of
$500,000 and, unless the Administrative Agent otherwise consents, such Grantor
shall enter into an amendment to this Security Agreement, in the form of Exhibit
A hereto, granting to Administrative Agent a first priority security interest in
such commercial tort claim.

5.12 Letter-of-Credit Rights.

(a) If such Grantor is or becomes the beneficiary of a letter of credit with a
face amount in excess of $500,000, it shall promptly, and in any event within
two Business Days

 

18



--------------------------------------------------------------------------------

after becoming a beneficiary, notify the Administrative Agent thereof and cause
the issuer and/or confirmation bank to (i) consent to the assignment of any
Letter-of-Credit Rights to the Administrative Agent and (ii) agree to direct all
payments thereunder to a Deposit Account at the Administrative Agent or subject
to a Deposit Account Control Agreement for application to the Secured
Obligations, in accordance with Section 2.18 of the Credit Agreement, all in
form and substance reasonably satisfactory to the Administrative Agent.

5.13 Collateral Access Agreements.

(a) Such Grantor shall upon the request of the Administrative Agent use
commercially reasonable efforts to obtain a Collateral Access Agreement, from
the lessor of each leased property, mortgagee of owned property or bailee or
consignee with respect to any warehouse, processor or converter facility or
other location where Collateral with a value in excess of $1,000,000 is stored
or located, which agreement or letter shall provide access rights, contain a
waiver or subordination of all Liens or claims that the landlord, mortgagee,
bailee or consignee may assert against the Collateral at that location, and
shall otherwise be reasonably satisfactory in form and substance to the
Administrative Agent. Such Grantor shall timely and fully pay and perform its
obligations under all leases and other agreements with respect to each leased
location or third party warehouse where any Collateral is or may be located.

5.14 Assigned Contracts.

(a) Such Grantor shall fully perform all of its obligations under each of its
Assigned Contracts, and shall enforce all of its rights and remedies thereunder,
in each case, as it deems appropriate in its business judgment; provided
however, that such Grantor shall not take any action or fail to take any action
with respect to its Assigned Contracts which would cause the termination of an
Assigned Contract. Without limiting the generality of the foregoing, such
Grantor shall take all action necessary or appropriate to permit, and shall not
take any action which would have any materially adverse effect upon, the full
enforcement of all indemnification rights under its Assigned Contracts. Such
Grantor shall notify the Administrative Agent and the Lenders in writing,
promptly after such Grantor becomes aware thereof, of any event or fact which
could give rise to a material claim by it for indemnification under any of its
Assigned Contracts, and shall diligently pursue such right and report to the
Administrative Agent on all further developments with respect thereto. If such
Grantor shall fail after the Administrative Agent’s demand to pursue diligently
any right under its Assigned Contracts, or if an Event of Default then exists,
the Administrative Agent may, and at the direction of the Required Secured
Parties shall, directly enforce such right in its own or such Grantor’s name and
may enter into such settlements or other agreements with respect thereto as the
Administrative Agent or the Required Secured Parties, as applicable, shall
determine. In any suit, proceeding or action brought by the Administrative Agent
for the benefit of the Lenders under any Assigned Contract for any sum owing
thereunder or to enforce any provision thereof, such Grantor shall indemnify and
hold the Administrative Agent and Lenders harmless from and against all expense,
loss or damage suffered by reason of any defense, setoff, counterclaims,
recoupment, or reduction of liability whatsoever of the obligor thereunder
arising out of a breach by such Grantor of any obligation thereunder or arising
out of any other agreement, indebtedness or liability at any time owing from
such Grantor to or in favor of such obligor or its successors. All such
obligations of such Grantor shall be and remain enforceable only against such
Grantor and shall not be

 

19



--------------------------------------------------------------------------------

enforceable against the Administrative Agent or the Lenders. Notwithstanding any
provision hereof to the contrary, such Grantor shall at all times remain liable
to observe and perform all of its duties and obligations under its Assigned
Contracts, and the Administrative Agent’s or any Lender’s exercise of any of
their respective rights with respect to the Collateral shall not release such
Grantor from any of such duties and obligations. Neither the Administrative
Agent nor any Lender shall be obligated to perform or fulfill any of such
Grantor’s duties or obligations under its Assigned Contracts or to make any
payment thereunder, or to make any inquiry as to the nature or sufficiency of
any payment or property received by it thereunder or the sufficiency of
performance by any party thereunder, or to present or file any claim, or to take
any action to collect or enforce any performance, any payment of any amounts, or
any delivery of any property.

5.15 Deposit Accounts.

(a) Such Grantor will provide to the Administrative Agent upon the
Administrative Agent’s request, a Deposit Account Control Agreement duly
executed on behalf of each financial institution holding a Deposit Account of
such Grantor located in the United States which may at any time hold balances
for a period of three (3) consecutive Business Days in excess of $1,000,000 as
set forth in this Security Agreement.

(b) Before opening or replacing any Deposit Account located in the United States
which may at any time hold balances for a period of three (3) consecutive
Business Days in excess of $1,000,000, the Company and each Domestic Subsidiary
Guarantor shall (i) notify the Administrative Agent in writing of the opening of
such other Deposit Account, and (ii) if requested by the Administrative Agent,
cause each bank or financial institution in which it seeks to open a Deposit
Account, to enter into a Deposit Account Control Agreement with the
Administrative Agent in order to give the Administrative Agent Control of such
Deposit Account. In the case of Deposit Accounts maintained with Lenders, the
terms of such letter shall be subject to the provisions of the Credit Agreement
regarding setoffs.

6. REMEDIAL PROVISIONS

6.1 Certain Matters Relating to Receivables.

(a) During the continuance of any Event of Default, the Administrative Agent
shall have the right to make test verifications of the Receivables in any manner
and through any medium that it reasonably considers advisable, and each Grantor
shall furnish all such assistance and information as the Administrative Agent
may require in connection with such test verifications. At any time and from
time to time, upon the Administrative Agent’s request and at the expense of the
relevant Grantor, such Grantor shall furnish to the Administrative Agent reports
(from Persons and in a form reasonably satisfactory to the Administrative Agent)
showing reconciliations, aging and test verifications of, and trial balances
for, the Receivables.

(b) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, subject to the Administrative Agent’s direction and
control, and the Administrative Agent may curtail or terminate said authority at
any time after the occurrence and during the continuance of an Event of Default.
If required by the Administrative Agent at any

 

20



--------------------------------------------------------------------------------

time after the occurrence and during the continuance of an Event of Default, any
payments of Receivables, when collected by any Grantor, (i) shall be forthwith
(and, in any event, within two Business Days) deposited by such Grantor in the
exact form received, duly indorsed by such Grantor to the Administrative Agent
if required, in a Collateral Account maintained under the sole dominion and
control of the Administrative Agent, subject to withdrawal by the Administrative
Agent for the account of the Lenders only as provided in Section 6.5, and
(ii) until so turned over, shall be held by such Grantor in trust for the
Administrative Agent and the Lenders, segregated from other funds of such
Grantor. Each such deposit of Proceeds of Receivables shall be accompanied by a
report identifying in reasonable detail the nature and source of the payments
included in the deposit.

(c) At the Administrative Agent’s request, each Grantor shall deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts.

(d) The provisions of this Section 6.1 shall only apply to Receivables that are
part of the Collateral.

6.2 Communications with Obligors; Grantors Remain Liable.

(a) The Administrative Agent in its own name or in the name of others may at any
time after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.

(b) Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Administrative Agent for the ratable benefit of the Lenders and that
payments in respect thereof shall be made directly to the Administrative Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. Neither the Administrative
Agent nor any Lender shall have any obligation or liability under any Receivable
(or any agreement giving rise thereto) by reason of or arising out of this
Agreement or the receipt by the Administrative Agent or any Lender of any
payment relating thereto, nor shall the Administrative Agent or any Lender be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Receivable (or any agreement giving rise thereto), to make
any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

21



--------------------------------------------------------------------------------

(d) The provisions of this Section 6.2 shall only apply to Receivables that are
part of the Collateral.

6.3 Pledged Stock.

(a) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 6.3(b), each Grantor shall be permitted to receive all cash dividends
paid in respect of the Pledged Stock and all payments made in respect of the
Pledged Notes, in each case paid in the normal course of business of the
relevant Issuer and consistent with past practice, to the extent permitted in
the Credit Agreement, and to exercise all voting and corporate or other
organizational rights with respect to the Investment Property or Pledged Stock;
provided, however, that no vote shall be cast or corporate or other
organizational right exercised or other action taken which, in the
Administrative Agent’s reasonable judgment, would impair the Collateral or which
would be inconsistent with or result in any violation of any provision of the
Credit Agreement, this Agreement or any other Loan Document.

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Administrative Agent shall have the right to
receive any and all cash dividends, payments or other Proceeds paid in respect
of the Investment Property, Pledged Notes, or Pledged Stock and, to the extent
permitted under applicable Law, make application thereof to the Obligations in
such order as the Administrative Agent may determine, and (ii) any or all of the
Investment Property, Pledged Notes, and Pledged Stock, other than the FH Shares,
shall be registered in the name of the Administrative Agent or its nominee, and
the Administrative Agent or its nominee may thereafter exercise (A) all voting,
corporate and other rights pertaining to such Investment Property or Pledged
Stock at any meeting of shareholders of the relevant Issuer or Issuers or
otherwise and (B) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Investment
Property, Pledged Notes, or Pledged Stock as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Investment Property, Pledged Notes, and Pledged Stock upon
the merger, consolidation, reorganization, recapitalization or other fundamental
change in the corporate or other organizational structure of any Issuer, or upon
the exercise by any Grantor or the Administrative Agent of any right, privilege
or option pertaining to such Investment Property, Pledged Notes, or Pledged
Stock, and in connection therewith, the right to deposit and deliver any and all
of the Investment Property, Pledged Notes, or Pledged Stock with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

(c) Each Grantor hereby authorizes and instructs, to the extent permitted under
applicable Law, each Issuer of any Investment Property, Pledged Note, or Pledged
Stock pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (A) states that an
Event of Default has occurred and is

 

22



--------------------------------------------------------------------------------

continuing and (B) is otherwise in accordance with the terms of this Agreement,
without any other or further instructions from such Grantor, and each Grantor
agrees that each Issuer shall be fully protected in so complying, and
(ii) unless otherwise expressly permitted hereby and/or the Dutch Deed of Pledge
of Shares, pay any dividends or other payments with respect to the Investment
Property, Pledged Notes, and Pledged Stock directly to the Administrative Agent.

6.4 Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Administrative Agent and the Lenders specified in Section 6.1 with
respect to payments of Receivables, if an Event of Default shall occur and be
continuing, all Proceeds received by any Grantor consisting of cash, checks and
other near-cash items shall be held by such Grantor in trust for the
Administrative Agent and the Lenders, segregated from other funds of such
Grantor, and shall, forthwith upon receipt by such Grantor, be turned over to
the Administrative Agent in the exact form received by such Grantor (duly
indorsed by such Grantor to the Administrative Agent, if required). All Proceeds
received by the Administrative Agent hereunder shall be held by the
Administrative Agent in a Collateral Account maintained under its sole dominion
and control. All Proceeds while held by the Administrative Agent in a Collateral
Account (or by such Grantor in trust for the Administrative Agent and the
Lenders) shall continue to be held as collateral security for all the
Obligations and, in the case of Furmanite Offshore and Furmanite Holding B.V.,
for the respective Parallel Debts, and shall not constitute payment thereof
until applied as provided in Section 6.5.

6.5 Application of Proceeds. At such intervals as may be agreed upon by the
Borrowers and the Administrative Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent’s election,
the Administrative Agent may, to the extent permitted under applicable Law,
apply all or any part of Proceeds constituting Collateral, whether or not held
in any Collateral Account, and any proceeds of the guarantee set forth in
Section 2, in payment of the Obligations in the order set forth in Section 2.18
of the Credit Agreement.

6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Lenders, may, to the
extent permitted under applicable Law, exercise, in addition to all other rights
and remedies granted to it in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Obligations and, in the case
of Furmanite Offshore and Furmanite Holding B.V., to the respective Parallel
Debts, all rights and remedies of a secured party under the New York UCC or any
other applicable law. Without limiting the generality of the foregoing, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral other than the FH Shares (remedies in respect of
which shall be governed by the Dutch Deed of Pledge of Shares and the applicable
laws of the Netherlands), or any part thereof, and/or may forthwith sell, lease,
assign, give option or options to purchase, or otherwise dispose of and deliver
such Collateral or any part thereof (or contract to do any of the foregoing), in
one or more parcels at public or private sale or sales, at any exchange,
broker’s board or office of the Administrative Agent or any Lender or elsewhere
upon such terms and conditions as it may deem advisable and at such prices as it
may deem best, for cash or on credit or for future

 

23



--------------------------------------------------------------------------------

delivery without assumption of any credit risk. The Administrative Agent or any
Lender shall, to the extent permitted under applicable Law, have the right upon
any such public sale or sales, and upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in any Grantor, which right or equity is hereby waived and
released. Each Grantor further agrees, at the Administrative Agent’s request, to
assemble the Collateral and make it available to the Administrative Agent at
places which the Administrative Agent shall reasonably select, whether at such
Grantor’s premises or elsewhere, the foregoing to the extent permitted under
applicable Law. The Administrative Agent shall, to the extent permitted under
applicable Law, apply the net proceeds of any action taken by it pursuant to
this Section 6.6, after deducting all reasonable costs and expenses of every
kind incurred in connection therewith or incidental to the care or safekeeping
of any of the Collateral or in any way relating to the Collateral or the rights
of the Administrative Agent and the Lenders hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Obligations, in such order as the Administrative Agent
may elect, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law,
including, without limitation, Section 9-615(a)(3) of the New York UCC, need the
Administrative Agent account for the surplus, if any, to any Grantor. To the
extent permitted under applicable law, each Grantor waives all claims, damages
and demands it may acquire against the Administrative Agent or any Lender
arising out of the exercise by them of any rights hereunder. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least 10 days before
such sale or other disposition.

6.7 Registration Rights.

(a) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may, to the extent permitted under applicable Law, be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers which will be obliged to agree, among other things, to acquire
such securities for their own account for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. The Administrative Agent shall be under no obligation to
delay a sale of any of the Pledged Stock for the period of time necessary to
permit the Issuer thereof to register such securities for public sale under the
Securities Act, or under applicable state securities laws, even if such Issuer
would agree to do so.

(b) Each Grantor agrees to use its diligent commercial efforts to do or cause to
be done all such other acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Stock pursuant to this Section 6.7 valid and
binding and in compliance with any and all other applicable Law. Each Grantor
further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Administrative Agent and the
Lenders, that the Administrative Agent and the Lenders have no adequate remedy
at law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section 6.7 shall be specifically enforceable against
such Grantor, and such Grantor hereby

 

24



--------------------------------------------------------------------------------

waives and agrees not to assert any defenses against an action for specific
performance of such covenants except for a defense that no Event of Default has
occurred under the Credit Agreement.

6.8 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Administrative Agent or any Lender to collect such deficiency.

7. THE ADMINISTRATIVE AGENT

7.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc.

(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Administrative Agent the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any or all of
the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or Contract
subject to this Agreement or with respect to any other Collateral and file any
claim or take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Administrative Agent for the purpose of
collecting any and all such moneys due under any such Receivable or Contract or
with respect to any other Collateral whenever payable;

(ii) in the case of any Intellectual Property subject to this Agreement, execute
and deliver, and have recorded, any and all agreements, instruments, documents
and papers as the Administrative Agent may request to evidence the
Administrative Agent’s and the Lenders’ security interest in such Intellectual
Property and the goodwill and general intangibles of such Grantor relating
thereto or represented thereby; provided that there shall be a separate filing
with the United States Patent and Trademark Office as to each application for a
Patent, as opposed to a filing that describes more than one application for a
Patent;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 6.6 or 6.7,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

 

25



--------------------------------------------------------------------------------

(v) (A) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (B) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (C) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (E) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (F) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(G) assign any Patent or Trademark subject to this Agreement (along with the
goodwill of the business to which any such Patent or Trademark pertains),
throughout the world for such term or terms, on such conditions, and in such
manner, as the Administrative Agent shall in its sole discretion determine; and
(H) generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes, and do,
at the Administrative Agent’s option and such Grantor’s expense, at any time, or
from time to time, all acts and things which the Administrative Agent deems
necessary to protect, preserve or realize upon the Collateral and the
Administrative Agent’s and the Lenders’ security interests therein and to effect
the intent of this Agreement, all as fully and effectively as such Grantor might
do.

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the highest rate per annum at which interest would then
be payable on any category of past due ABR Loans under the Credit Agreement,
from the date of payment by the Administrative Agent to the date reimbursed by
the relevant Grantor, shall be payable by such Grantor to the Administrative
Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2 Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as

 

26



--------------------------------------------------------------------------------

the Administrative Agent deals with similar property for its own account.
Neither the Administrative Agent, any Lender nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Administrative Agent and the Lenders hereunder are solely to
protect the Administrative Agent’s and the Lenders’ interests in the Collateral
and shall not impose any duty upon the Administrative Agent or any Lender to
exercise any such powers. The Administrative Agent and the Lenders shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.

7.3 Execution of Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Administrative Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement. Each
Grantor authorizes the Administrative Agent to use the collateral description
“all assets” in any such financing statements. Each Grantor hereby ratifies and
authorizes the filing by the Administrative Agent of any financing statement
with respect to the Collateral made prior to the date hereof. Notwithstanding
the foregoing, that there shall be a separate filing with the United States
Patent and Trademark Office as to each application for a Patent, as opposed to a
filing that describes more than one application for a Patent.

7.4 Authority of Administrative Agent. Each Grantor acknowledges that the rights
and responsibilities of the Administrative Agent under this Agreement with
respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

8. MISCELLANEOUS

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 10.02 of the Credit Agreement.

8.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.01 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

 

27



--------------------------------------------------------------------------------

8.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

8.4 Enforcement Expenses; Indemnification.

(a) Each Guarantor agrees to pay or reimburse each Lender and the Administrative
Agent for all its costs and expenses incurred in collecting against such
Guarantor under the guarantee contained in Section 2 or otherwise enforcing or
preserving any rights under this Agreement and the other Loan Documents to which
such Guarantor is a party, including, without limitation, the reasonable fees
and disbursements of counsel (including the allocated fees and expenses of
in-house counsel) to each Lender and of counsel to the Administrative Agent.

(b) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable with respect to any of the Collateral
or in connection with any of the transactions contemplated by this Agreement.

(c) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrowers
would be required to do so pursuant to Section 10.03 of the Credit Agreement.

(d) The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

8.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Administrative
Agent and the Lenders and their successors and assigns; provided that no Grantor
may assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent.

8.6 Set-Off. Each Grantor hereby irrevocably authorizes the Administrative Agent
and each Lender at any time and from time to time while an Event of Default
shall have occurred

 

28



--------------------------------------------------------------------------------

and be continuing, without notice to such Grantor or any other Grantor, any such
notice being expressly waived by each Grantor, to set-off and appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Administrative Agent or
such Lender to or for the credit or the account of such Grantor, or any part
thereof in such amounts as the Administrative Agent or such Lender may elect,
against and on account of the obligations and liabilities of such Grantor to the
Administrative Agent or such Lender hereunder and claims of every nature and
description of the Administrative Agent or such Lender against such Grantor, in
any currency, whether arising hereunder, under the Credit Agreement, any other
Loan Document or otherwise, as the Administrative Agent or such Lender may
elect, whether or not the Administrative Agent or any Lender has made any demand
for payment and although such obligations, liabilities and claims may be
contingent or unmatured. The Administrative Agent and each Lender shall notify
such Grantor promptly of any such set-off and the application made by the
Administrative Agent or such Lender of the proceeds thereof, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of the Administrative Agent and each Lender under this
Section 8.6 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Administrative Agent or such
Lender may have.

8.7 Conflict with Dutch Deeds of Pledge. In the event of any inconsistency
between the provisions of this Agreement, the Credit Agreement and/or any other
Loan Document on the one hand and the Dutch Deeds of Pledge on the other hand,
the Dutch Deeds of Pledge will prevail to the extent that such provisions deal
with the FH Shares and other Collateral purported to be pledged under the Dutch
Deeds of Pledge.

8.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by telecopy
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

8.9 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.10 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.11 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the Lenders with respect
to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

 

29



--------------------------------------------------------------------------------

8.12 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.13 Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non exclusive general jurisdiction of any U.S. Federal or New York State court
sitting in New York, New York;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

8.14 Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Administrative Agent and Lenders, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Grantors and the Lenders.

8.15 Additional Grantors. Each Subsidiary of the Company that is required to
become a party to this Agreement pursuant to Section 5.17 and/or Section 5.19 of
the Credit Agreement shall become a Grantor for all purposes of this Agreement
upon execution and delivery by such Subsidiary of an Assumption Agreement in the
form of Annex 1 hereto.

 

30



--------------------------------------------------------------------------------

8.16 Releases.

(a) At such time as the Loans, the Reimbursement Obligations and the other
Obligations (other than Swap Obligations or Banking Services Obligations) shall
have been paid in full, the Commitments have been terminated and no Letters of
Credit shall be outstanding, the Collateral shall be released from the Liens
created hereby, and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Grantor hereunder shall terminate, all without delivery of any instrument
or performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors. At the request and sole expense of any Grantor following
any such termination, the Administrative Agent shall deliver to such Grantor any
Collateral held by the Administrative Agent hereunder, and execute and deliver
to such Grantor such documents as such Grantor shall reasonably request to
evidence such termination.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases or other documents reasonably
necessary or desirable for the release of the Liens created hereby on such
Collateral. At the request and sole expense of the Company, a Guarantor shall be
released from its obligations hereunder in the event that all the Equity
Interests of such Guarantor shall be sold, transferred or otherwise disposed of
in a transaction permitted by the Credit Agreement; provided that the Company
shall have delivered to the Administrative Agent, at least three Business Days
prior to the date of the proposed release, a written request for release
identifying the relevant Guarantor and the terms of the sale or other
disposition in reasonable detail, including the price thereof and any expenses
in connection therewith, together with a certification by the Company stating
that such transaction is in compliance with the Credit Agreement and the other
Loan Documents.

8.17 WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

8.18 Judgment Currency. If, for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due hereunder in one currency into another
currency, the rate of exchange used shall be that at which in accordance with
normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Grantor in respect of any such
sum due from it to the Administrative Agent or any Lender hereunder shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent or such Lender, as the case may be, of any sum adjudged to be so due in
the Judgment Currency, the Administrative Agent or such Lender, as the case may
be, may in accordance with normal banking procedures purchase the Agreement
Currency with the Judgment Currency. If the amount of the Agreement Currency so
purchased is less than the sum originally due to the Administrative Agent or any
Lender from any Grantor in the

 

31



--------------------------------------------------------------------------------

Agreement Currency, such Grantor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Grantor (or to any other Person who may be entitled thereto under
applicable law)

8.19 Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

FURMANITE WORLDWIDE, INC.          

By:                                                                 
                                                        

     

Name: Robert S. Muff

     

Title: Principal Financial Officer

     

FURMANITE INTERNATIONAL FINANCE LIMITED

     

Acting by:

 

     

In the presence of:

 

Name: Robert S. Muff

      Name: Sheila Williams

Title: Director

      Title: Assistant Secretary

FURMANITE LIMITED

     

Acting by:

 

     

In the presence of:

Name: Robert S. Muff

      Name: Sheila Williams

Title: Director

      Title: Assistant Secretary

FURMANITE OFFSHORE SERVICES, INC.

     

By:                                                                 
                                                        

     

Name: Robert S. Muff

     

Title: Principal Financial Officer

     

FURMANITE AMERICA, INC.

     

By:                                                                 
                                                        

     

Name: Robert S. Muff

     

Title: Principal Financial Officer

     

[Signature Page to Guaranty and Collateral Agreement]



--------------------------------------------------------------------------------

 

FURMANITE US GSG LLC         

By: Furmanite America, Inc., its sole member

    

By:                                                                 
                                                        

    

Name: Robert S. Muff

    

Title: Principal Financial Officer

    

FURMANITE HOLDING B.V.

         

Name: Robert Scott Muff

    

Title: Director A

    

FURMANITE 1986

    

Acting by:

 

    

In the presence of:

 

Name: Robert S. Muff

     Name: Sheila Williams

Title: Director

     Title: Assistant Secretary

FURMANITE GSG LIMITED

    

Acting by:

 

    

In the presence of:

 

Name: Robert S. Muff

     Name: Sheila Williams

Title: Director

     Title: Assistant Secretary

FURMANITE INTERNATIONAL LIMITED

    

Acting by:

 

    

In the presence of:

 

Name: Robert S. Muff

     Name: Sheila Williams

Title: Director

    

Title: Assistant Secretary

[Signature Page to Guaranty and Collateral Agreement]



--------------------------------------------------------------------------------

FURMANITE AUSTRALIA PTY LTD     

in accordance with section 127(1) of the Corporations

Act 2001 (cwlth) by authority of its director:

     By:                                                                       
                                                      
By:                                                                      
                                              Name: Robert S. Muff      Name:
Joseph E. Milliron Title: Director      Title: Director FURMANITE MALAYSIA LLC  
   By: Furmanite Holding B.V., its sole member             Name: Robert Scott
Muff      Title: Director A      SELF LEVELING MACHINES, INC.     
By:                                                                       
                                                       Name: Robert S. Muff     
Title: Principal Financial Officer      ADVANCE INTEGRITY SOLUTIONS, INC.     
By:                                                                       
                                                       Name: Robert S. Muff     
Title: Principal Financial Officer      ACCEPTED AND AGREED:      JPMORGAN CHASE
BANK, N.A.,      as Administrative Agent      By:                             
                                         
                                                       Name: Jim Cunningham     
Title: Banker Senior — MM     

[Signature Page to Guaranty and Collateral Agreement]



--------------------------------------------------------------------------------

Schedule 1

NOTICE ADDRESSES OF GRANTORS

 

Grantor

  

Notice Address

1. Furmanite Worldwide, Inc.    2435 N. Central Expressway, Suite 700
Richardson, Texas 75080 2. Furmanite International Finance Limited    Furman
House Shap Road
Kendal Cumbria LA9 6RU 3. Furmanite Limited    Furman House Shap Road
Kendal Cumbria LA9 6RU 4. Furmanite Offshore Services, Inc.    2435 N. Central
Expressway, Suite 700
Richardson, Texas 75080 5. Furmanite America, Inc.    2435 N. Central
Expressway, Suite 700
Richardson, Texas 75080 6. Furmanite US GSG LLC    2435 N. Central Expressway,
Suite 700
Richardson, Texas 75080 7. Furmanite Holding B.V.   

P.O. Box 52380, 3008 HG Rotterdam

Driemanssteeweg 150

3084 CB Rotterdam The Netherlands

8. Furmanite 1986    Furman House Shap Road
Kendal Cumbria LA9 6RU 9. Furmanite GSG Limited    Furman House Shap Road
Kendal Cumbria LA9 6RU 10. Furmanite International Limited    Furman House Shap
Road
Kendal Cumbria LA9 6RU 11. Furmanite Australia Pty Ltd    4 Gateway Court Port
Melbourne, Victoria 3207 Australia 12. Furmanite Malaysia LLC    2435 N. Central
Expressway, Suite 700
Richardson, Texas 75080 13. Self Leveling Machines, Inc.    2435 N. Central
Expressway, Suite 700
Richardson, Texas 75080 14. Advance Integrity Solutions, Inc.    2435 N. Central
Expressway, Suite 700
Richardson, Texas 75080

 

36



--------------------------------------------------------------------------------

Schedule 2

DESCRIPTION OF INVESTMENT PROPERTY

Pledged Stock:

 

    

Issuer

  

Class of

Stock

  

Holder

  

Stock

Certificate

No.

  

No. of Shares

1.    Furmanite Offshore Services, Inc.    Common Stock   
Furmanite Worldwide, Inc.    2    1,000   

 

  

 

  

 

  

 

  

 

2.    Furmanite America, Inc.    Common Stock    Furmanite Worldwide, Inc.    28
   33,861   

 

  

 

  

 

  

 

  

 

3.    Furmanite Holding B.V.    Common Stock   
Furmanite Offshore Services, Inc.    N/A    142   

 

  

 

  

 

  

 

  

 

4.    Furmanite International Finance Limited    Common Stock    Furmanite
Worldwide, Inc.    1    1,000   

 

  

 

  

 

  

 

  

 

5.    Furmanite Australia Pty Ltd    Common Stock    Furmanite Holding B.V.   
10    4,689,046   

 

  

 

  

 

  

 

  

 

6.    Furmanite Limited    Common Stock    Furmanite Holding B.V.    17   
9,784,247   

 

  

 

  

 

  

 

  

 

7.    Furmanite GSG Limited    Common Stock    Furmanite 1986    1    1   

 

  

 

  

 

  

 

  

 

8.    Furmanite 1986    Common Stock    Furmanite Limited    741    2,999,546   

 

  

 

  

 

  

 

  

 

9.    Furmanite International Limited    Common Stock    Furmanite 1986    1   
732,670   

 

  

 

  

 

  

 

  

 

10.    Self Leveling Machines, Inc.    Common Stock    Furmanite Worldwide, Inc.
   10    1,000   

 

  

 

  

 

  

 

  

 

11.    Advance Integrity Solutions, Inc.    Common Stock   
Furmanite America, Inc.    1010    1,000   

 

  

 

  

 

  

 

  

 

12.   

All Non-Material Subsidiaries of Furmanite Holding B.V., including without
limitation:

Metaholding B.V.

Furmanite B.V.

Furmanite GSG B.V.

Furmanite BVBA

Furmanite GSG BVBA

Furmanite AB

Furmanite A/S

Self Leveling Machines LLC

SLMM PTE Ltd.

Furmanite Aruba N.V.

Furmanite Kazakhstan LLP

Furmanite Azerbajan LLP

Furmanite SAS

Furmanite Holding AS

Furmanite NZ Limited

Furmanite Mechanical

Technology Services Co.,

Ltd.

Furmanite Singapore PTE Ltd.

Fuji Furmanite Company Limited

      Furmanite Holding B.V.      

 

37



--------------------------------------------------------------------------------

LLC Interests:

 

    

Issuer

  

Holder

  

Ownership Percentage

1.    Furmanite US GSG LLC    Furmanite America, Inc.    100% 2.    Furmanite
Malaysia LLC    Furmanite Holding B.V.    100%

Pledged Notes:

That certain Subordinated Unsecured Revolving Intercompany Note, dated as of
March 5, 2012, executed by the Company and certain of its Subsidiaries as
Borrowers and Lenders.

 

38



--------------------------------------------------------------------------------

Schedule 3

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

Uniform Commercial Code Filings

 

Debtor    Filing Office

Furmanite Worldwide, Inc.

   Delaware

Furmanite International Finance Limited

   District of Columbia

Furmanite Limited

   District of Columbia

Furmanite Offshore Services, Inc.

   Delaware

Furmanite America, Inc.

   Virginia

Furmanite US GSG LLC

   Delaware

Furmanite Holding B.V.

   District of Columbia

Furmanite 1986

   District of Columbia

Furmanite GSG Limited

   District of Columbia

Furmanite Australia Pty Ltd

   District of Columbia

Furmanite Malaysia LLC

   Delaware

Furmanite International Limited

   District of Columbia

Self Leveling Machines, Inc.

   Texas

Advance Integrity Solutions, Inc.

   Texas

Patent and Trademark Filings

 

Debtor    Filing Office

Furmanite Worldwide, Inc.

   United States Patent and Trademark Office

Self Leveling Machines, Inc.

   United States Patent and Trademark Office

Furmanite Australia Pty Ltd

   United States Patent and Trademark Office

Furmanite International Limited

   United States Patent and Trademark Office

Furmanite America, Inc.

   United States Patent and Trademark Office

Furmanite US GSG LLC

   United States Patent and Trademark Office

Actions with respect to Pledged Stock and Notes

Delivery of stock certificates and to the extent requested by Administrative
Agent, notation of such Liens on the books and records of the Issuer.

Other Actions

Actions required to perfect such Liens under the applicable laws of Australia,
the United Kingdom or the Netherlands.

 

39



--------------------------------------------------------------------------------

Schedule 4

LOCATION OF JURISDICTION OF ORGANIZATION

AND CHIEF EXECUTIVE OFFICE

 

Debtor

  

Jurisdiction of

Organization

  

Chief Executive Office

  

Entity ID

1. Furmanite Worldwide, Inc.

   Delaware   

2435 N. Central Expy, Suite 700

Richardson, TX 75080

   2258126

2. Furmanite International Finance Limited

   UK   

Furman House Shap Road

Kendal Cumbria LA9 6RU

   05764823

3. Furmanite Limited

   UK   

Furman House Shap Road

Kendal Cumbria LA9 6RU

   02530049

4. Furmanite Offshore Services, Inc.

   Delaware   

2435 N. Central Expy, Suite 700

Richardson, TX 75080

   2763052

5. Furmanite America, Inc.

   Virginia   

2435 N. Central Expy, Suite 700

Richardson, TX 75080

   0140598

6. Furmanite US GSG LLC

   Delaware   

2435 N. Central Expy, Suite 700

Richardson, TX 75080

   4061543

7. Furmanite Holding B.V.

   Netherlands   

P.O. Box 52380, 3008 HG

Rotterdam

Driemanssteeweg 150

3084 CB Rotterdam

The Netherlands

   24177854

8. Furmanite 1986

   UK   

Furman House Shap Road

Kendal Cumbria LA9 6RU

   02004499

9. Furmanite GSG Limited

   UK   

Furman House Shap Road

Kendal Cumbria LA9 6RU

   05655073

10. Furmanite International Limited

   UK   

Furman House Shap Road

Kendal Cumbria LA9 6RU

   00238721

11. Furmanite Australia Pty Ltd

   Australia   

4 Gateway Court Port

Melbourne, Victoria 3207

Australia

   ABN 58 078 420 112

12. Furmanite Malaysia LLC

   Delaware   

2435 N. Central Expy, Suite 700

Richardson, TX 75080

   3317477

13. Self Leveling Machines, Inc.

   Texas   

2435 N. Central Expy, Suite 700

Richardson, TX 75080

   130723800

14. Advance Integrity Solutions, Inc.

   Texas   

2435 N. Central Expy, Suite 700

Richardson, TX 75080

   801135296

 

40



--------------------------------------------------------------------------------

Schedule 4.8

DEPOSIT ACCOUNTS

 

Name of Grantor

  

Name of Institution

  

Account Number

Furmanite Worldwide, Inc.

   Compass Bank    2520835655

Furmanite America, Inc.

   Compass Bank    2520835701

 

41



--------------------------------------------------------------------------------

Schedule 5

LOCATIONS OF INVENTORY AND EQUIPMENT

AUSTRALIA

 

Entity

  

Address

Furmanite Australia Pty Ltd

  

4 Gateway Court

Port Melbourne, VIC 3207

  

19 Gibbs Street

Wynnum, QLD 4178

  

9 Cotton Street

Gladstone, QLD 4680

  

2/309 Mermaid Road

Burrup Penninsula, WA 6713

  

115 Alexanders Road

Morwell, VIC 3840

  

5/1-5 Industrial Road

Unanderra, NSW 2526

  

8/114 Gilba Road

Girraween, NSW 2145

  

29 Rollings Crescent

Kwinana, WA 6167

  

507 Cross Keys Rd

Cavan, SA 5094

UNITED KINGDOM

 

Entity

  

Address

Furmanite International Limited

Furmanite Limited

Furmanite 1986

Furmanite GSG Limited

Furmanite International Limited

  

Furman House Shap Road

Kendal, Cumbria LA9 6RU

  

Bay 3 Kendal,

Cumbria LA9 6RU

  

Parkhill Road

Kingstown Industrial Estate

Carlisle, Cumbria CA3 0EX

 

42



--------------------------------------------------------------------------------

Entity

  

Address

  

Thompson House,

Thompson St,

Thompson Close Whittington Moor

Chesterfield, Derbyshire S41 9AZ

  

D16 Wellheads Industrial Centre

Wellheads Crescent Dyce,

Aberdeen AB21 7GA

  

P.O. Box 30

Bo’ness Road

Grangemouth FK 3 9XQ

  

Worldwide Way Kiln Lane

Industrial Estate Stallingbrough,

Grimsby North East

Lincolnshire DN41 8DY

  

Owens Road Skippers Lane

Industrial Estate South Bank,

Middlesbrough Cleveland TS6 6HE

  

Sunningdale House

Sunningdale Road

South Park Industrial Estate Scunthorpe,

Lincolnshire DN16 3RN

  

10 Dunlop Way

Queensway Industrial Estate Scunthrope,

Lincolnshire DN16 3RN

  

7 Colville Court

Winwick Quay Warrington,

Cheshire WA2 8 QT

  

PO Box 137

The Wilton International Site

Wilton, Redcar TS10 4YB

UNITED STATES

 

Entity

  

Address

Furmanite America, Inc.

Furmanite Offshore Services, Inc.

Furmanite America, Inc.

Furmanite US GSG LLC

Furmanite Malaysia LLC

  

123 Park Drive

Saraland, AL 36571

 

43



--------------------------------------------------------------------------------

Entity

  

Address

  

410 South College, Unit H

El Dorado, AR 71730

  

3000 Bayshore Road

Benicia, CA 94510

  

19700 Magellan Drive

Torrance, CA 90502

  

850 East 73 rd Avenue Unit 9

Denver, CO 80229

  

408 Woodmont Road

Milford, CT 06460

  

4133 N. Canal Street

Jacksonville, FL 32209

  

407 Old Mill Road

Cartersville, GA 30120

  

91-220 Kalaeloa Blvd. Unit B

Kapolei, HI 96707

  

10 Eisenhower Lane,

North Lombard, IL 60148

  

1931 Northwind Parkway

Hobart, IN 46342

  

524 Oil Hill Road

El Dorado, KS 67042

  

2601 Grassland Drive

Louisville, KY 40299

  

200 Woodland Drive

LaPlace, LA 70068

  

215 N. Beglis Pkwy

Sulphur, LA 70663

  

460 Spiral Blvd Unit #3

Hastings, MN 55033

  

1224 Forest Pkwy, Suite #120

Paulsboro, NJ 08066

  

2461 Iorio St.

Union, NJ 07083

 

44



--------------------------------------------------------------------------------

Entity

  

Address

  

1200 Atando Avenue, Suite A

Charlotte, NC 28206

  

2271 N. Moraine Dr

Dayton, OH 45439

  

9740 S. 219th East Ave.

Broken Arrow, OK 74014

  

1200 N. 43rd Street East

Muskogee, OK 74403

  

711 Parkway View Drive

Pittsburgh, PA 15205

  

705 Langham Drive, Suite K

Beaumont, TX 77707

  

2310 Joyce Drive

Corpus Christi, TX 78417

  

6330 Dixie Drive

Houston, TX 77087

  

101 Old Underwood Rd, Unit E

La Porte, TX 77571

  

2435 North Central Express Way

Suite 700/800

Richardson, TX 75080

  

3782 West 2340 South, Suite C

West Valley City, UT 84120

  

1447 W. 27th Street

Norfolk, VA 23508

  

8045 Leesburg Pike, Suite 400

Vienna, VA 22182

  

7820 South 196th St, Bldg. #4

Kent, WA 98032

  

170 Lost Pavement Rd

Parkersburg, WV 26101

  

1810 S. Milestone, Suite A

Salt Lake City, UT 84104

  

35598 Highway 30

Geismar, LA 70734

 

45



--------------------------------------------------------------------------------

Entity

  

Address

Self Leveling Machines, Inc.

  

25123 Harper Drive

The Woodlands, TX 77380

 

46



--------------------------------------------------------------------------------

Schedule 6

PATENTS AND PATENT APPLICATIONS

 

Reg. No.

    

Country

  

Description

  45901/02       Australia    Damping of conductor tubes   645640      
Australia    Machining apparatus   2011901838       Australia    Surface
machining apparatus   1308043       Canada    Leak sealing-packing seals for
leak sealing clamps suitable for on-line leak sealing   2434109       Canada   
Damping of conductor tubes   2085244       Canada    Leak sealing   0600344   
   Germany    Sealing pipe and flanged joints   0600345       Germany    Leak
sealing   0493020       International    Machining apparatus provided with
tool-position adjustment means   GB1990/01824       International    Hydraulic
joint testing   193673       Netherlands    Hydraulic joint testing (ESDV)  
194014       Netherlands    Mechanical stop AWR AP 2866   194512      
Netherlands    Valve cap assembly (ESDV)   9022044       Netherlands   
Hydraulic joint testing   9002608       Netherlands    Improvements in or
relating to mechanical clamps   9100106       Netherlands    Valve cap assembly
  172762       Norway    Valve housing, AWR AP2866   20022768       Norway   
Damping of conductor tubes   304561       Norway    Mechanical Stop AWR AP 2866
  304565       Norway    Hydraulic joint test (ESDV)   2238970       UK   
Machining apparatus   1369125       UK    Silk and design 7   2238593       UK
   Improvements in or relating to mechanical clamps   2238620       UK    Joint
tester   2240834       UK    AWR AP2866   2262900       UK    Shaft machining  
2377479       UK    Damping of conductor tubes   6,739,926       USA    Damping
of conductor tubes   RE35116       USA    Method & apparatus to facilitate the
injection of sealant into a pressurized fluid member

 

47



--------------------------------------------------------------------------------

Reg. No.

    

Country

  

Description

  5,062,439       USA    Method & apparatus to facilitate the injection of
sealant into a pressurized fluid member   6,244,138       USA    torque reaction
device   5,558,265       USA    friction welding apparatus   6,296,006       USA
   System & method for sealing leaks in vessels   5,735,447       USA   
friction welding apparatus   5,183,365       USA    boring and surfacing machine
  5,044,844       USA    Machining apparatus   5,240,359       USA    Machining
Apparatus   6,832,424       USA    Symmetrical Mill   6,827,530       USA   
Symmetrical Mill   4,950,000       USA    Flanged Pipeline Connections  
4,428,223       USA    Apparatus for Periodically Testing the Operation of
Safety Valves   4,114,654       USA    Tube Plug

TRADEMARKS

 

Registration-

Application

     Trademark #     

Country

  

Description/Class

  039050         052472       Algeria    Furmanite 1, 8   2090904        
1692575       Argentina    Furmanite 11   2090903         1692574      
Argentina    Furmanite 17, 37   2090902         1692573       Argentina   
Trevitest 37   2090901         1692572       Argentina    Trevitest 9     
1272685       Australia    IPSCO   962034         632034       Australia   
SMARTSHIM 37, 42      086871       Austria    Furmanite 1,8,17      4150      
Bahrain    Furmanite 17   4750791          Benelux    IPSCO      0547168      
Benelux    Trevitest 7, 9, 37, 42      0304596       Benelux    Furmanite 1, 8
     200898       Benelux    IPSCO      76/3615       Bophuthatswana   
Furmanite 1   899192         TMA572289       Canada    Torque Tamer   1342053   
      Canada    Furmanite   815699         851699       Chile    Furmanite 17

 

48



--------------------------------------------------------------------------------

Registration-

Application

     Trademark #     

Country

  

Description/Class

  851700         851700       Chile    Furmanite 35, 37   6435390        
ZC6435390SL       China    Furmanite 6   appl #6435381          China   
Trevitest 42   appl #6435382          China    Trevitest 37   appl #6435383   
      China    Trevitest 9   appl #6435384          China    Trevitest 7   appl
#6435385          China    Furmanite 42   appl #6435386          China   
Furmanite 37   appl #6435387          China    Furmanite 17   appl #6435388   
      China    Furmanite 9   appl #6435389          China    Furmanite 7  
appl#6435397          China    SmartSHIM 42   appl #6435398          China   
SmartSHIM 37   168917         168917       Czech Republic    Furmanite 1, 17  
168436         168436       Czech Republic    Trevitest 9   2282/77        
2282/77       Denmark    Furmanite   052481         052481       Egypt   
Furmanite 1   32342         000032342       European Union    Furmanite 1, 8,
17, 37   32334         000032334       European Union    Silk   32326        
000032326       European Union    Trevitest7, 9, 37, 72   32359        
000032359       European Union    Furmatec 7,8,9,42   E5271119         005271119
      European Union    Furmasteel   005271093         005271093       European
Union    Furmanite 6,7,9,17,19,42   74030         74030       Finland   
Furmanite 1   T200900312         245951       Finland    IPSCO   1364813        
1364813       France    Furmanite 1   09/3647076         not issued       France
   IPSCO   1047952         1047952       Germany   
Furmanite word + design 37, 42   908748         908748       Germany   
Furmanite 07, 17   57762         57762       Greece    Furmanite 1   19771819   
     1819/77       Hong Kong    Furmanite 1   351981         351981       India
   Furmanite 17   351982         351982       India    Furmanite 8   418090   
     IDM000153301       Indonesia    Furmanite 1   IDM000075937         
Indonesia    FURMAJET class 9   IDM000075654          Indonesia    FurmaJet  
WO0012266          International    Furmanite 1   46354         46354       Iran
   Furmanite 1

 

49



--------------------------------------------------------------------------------

Registration-

Application

     Trademark #     

Country

  

Description/Class

  22673         22673       Iraq    Furmanite (with Arabic)   330949        
733935       Italy    Furmanite 1   applied          Italy    Furmanite 1  
1430137         1430137       Japan    Furmanite 1   4325436         4325436   
   Japan    Trevitest 9   4239720         4239720       Japan    Trevitest 42  
2006-097914          Japan    Furmanite   2006-097915          Japan   
Furmanite Logo   2006-097916          Japan    Furmanite in Katakana   8820   
     8820       Kuwait    Furmanite 1   86/02550         86002550       Malaysia
   Furmanite 1   206762         206762       Mexico    Furmanite 37   297893   
     297893       New Zealand    Furmanite 1   101699          Norway   
Furmanite 1   222969          Norway    SmartShim   249755         249755      
Norway    IPSCO   51755         51755       Philippines    Furmanite 8,17  
445199         not issued       Portugal    IPSCO   2356         2356      
Qatar    Furmanite 1,8,17   76/5405         76/5405       S Africa    Furmanite
1   76/3615         76/3615       S Africa    Furmanite 37   80/8234        
80/8234       S Africa    Furmanite 1,2,3,4,5,16,19   35236         35236      
S Korea    Furmanite 105   234337         234337       S Korea    Furmanite 10  
79/74         79/74       Saudi Arabia    Furmanite 1   69851         T7669851H
      Singapore    Furmanite 1   168917         168917       Czech/Slovak
Republic    Furmanite 1,17   168436         168436       Czech/Slovak Republic
   Trevitest   35236         35236       South Korea    Furmanite 105   M2862746
        not issued       Spain    IPSCO   196198         196198       Sweden   
Trevitest   289443         289443       Switzerland    Trevitest 7,9   92711   
     92711       Taiwan    Furmanite 1   76/3615         76/3615       Transkei
   Furmanite 1   96601         96601       Turkey    Furmanite 1   2430585      
  2430585       UK    FurmaSteel 6,9,17,19,42

 

50



--------------------------------------------------------------------------------

Registration-

Application

     Trademark #     

Country

  

Description/Class

  1369125         1369125       UK    Silk   631344         631344       UK   
Furmanite 17   631410         631410       UK    Furmanite 8   1227568         
UK    Furmatec 6,7   2012711         2012711       UK    Furmatec 6,7   2142212
        2142212       UK    Furmajet 9,17   2322712         2322712       UK   
SmartShim 37 42   2430597         2430597       UK    Furmanite 6,7,9,17,19,42  
2430585         2430585       UK    FurmaSteel   2508650         2508650      
UK    IPSCO   2283194         2283194       USA    PWR.SEAL TECHNOLOGY  
1,080,023         1080023       USA    Furmanite 37   78/282,842         3382686
      USA    SmartShim   2,448,122         2448122       USA    Torque Tamer 7  
1,416,446         1416446       USA    Trevitest 9   2304574         3285237   
   USA    INVATEC   5183365         5183365       USA    SILK   6,739,926      
   USA    Xtria 35, 37, 38, 41, 42   2,838,947          USA    Xanser
35,36,37,38,41,42   96020267         96020267       Venezuela    Furmanite 1

 

51



--------------------------------------------------------------------------------

Annex 1

to Guaranty and Collateral Agreement

ASSUMPTION AGREEMENT, dated as of             , 20        , made by
            (the “Additional Grantor”), in favor of JPMORGAN CHASE BANK, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions or entities (the “Lenders”) parties to
the Credit Agreement referred to below. All capitalized terms not defined herein
shall have the meaning ascribed to them in such Credit Agreement.

W I T N E S S E T H :

WHEREAS, FURMANITE WORLDWIDE, INC. (the “Company”), certain Subsidiaries of the
Company (each a “Designated Borrower” and, together with the Company, the
“Borrowers”), the Lenders and the Administrative Agent have entered into a
Credit Agreement, dated as of March             , 2012 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Company and certain of its
Subsidiaries (other than the Additional Grantor) have entered into the Guaranty
and Collateral Agreement, dated as of March             , 2012 (as amended,
supplemented or otherwise modified from time to time, the “Guaranty and
Collateral Agreement”) in favor of the Administrative Agent for the benefit of
the Lenders;

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guaranty and Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guaranty and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guaranty and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.15 of the
Guaranty and Collateral Agreement, hereby becomes a party to the Guaranty and
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder, shall be a Guarantor under Section 2 of the Guaranty and
Collateral Agreement, and grants to the Administrative Agent a security interest
in its Collateral pursuant to Section 3 of the Guaranty and Collateral
Agreement. The information set forth in Annex 1-A hereto is hereby added to the
information set forth in the Schedules to the Guaranty and Collateral Agreement.
The Additional Grantor hereby represents and warrants that each of the
representations and warranties contained in Section 4 of the Guaranty and
Collateral Agreement is true and correct on and as the date hereof (after giving
effect to this Assumption Agreement) as if made on and as of such date.

 

52



--------------------------------------------------------------------------------

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:     Name:     Title:    

 

53



--------------------------------------------------------------------------------

Annex 1-A to

Assumption Agreement

Supplement to Schedule 1

Supplement to Schedule 2

Supplement to Schedule 3

Supplement to Schedule 4

Supplement to Schedule 5

Supplement to Schedule 6

 

54